DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on July 1, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0126884 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 2-19, 21, and 22 are pending in this case. Claims 2, 3, 7, 9, 16, 17, and 21 were amended. Claim 20 was cancelled. Claim 22 was added. Claims 2, 16, and 21 are the independent claims. Claims 2-19, 21, and 22 are rejected.

Examiner’s Note: The “Information Disclosure Statement” and “Specification” sections are reproduced from the previous office action. The Applicant did not respond to these sections, it is unclear if the sections were missed, desired to be held in abeyance, or if the silence was intended to indicate a negative response.

Information Disclosure Statement




Applicant has not filed an Information Disclosure Statement (IDS) in this application. Per MPEP 609.02(II)(A)(1), the Applicant need not do so, as all the references will remain of record. However, 
	Note: Only the listing will be necessary; any Non-Patent Literature or Foreign reference copies that were submitted in the parent cases comply with the requirements of 37 CFR 1.98(a)(2).

Specification
The Examiner makes the following amendment recommendation regarding paragraph 0001.
“This application is a continuation of U.S. Patent Application Serial No. 15/002,228, now U.S. Patent No. 10,817,156, filed on January 20, 2016, which is a continuation of U.S. Patent Application Serial No. 14/274,627, now U.S. Patent No. 9,276,886, filed on May 9, 2014, each of which are incorporated herein by reference in their entireties.”

Terminal Disclaimer
The terminal disclaimer filed on July 1, 2021 (and approved on July 4, 2021) disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,276,886 and U.S. Patent No. 10,817,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Accordingly, the provisional obviousness-type double patenting rejections are withdrawn.

Claim Objections
The objections to claims 7 and 9 are withdrawn in view of the amendments.



Claims 3 and 17 are newly objected to because of the following informalities:  
The amendments to claims 3 and 17 recite “…by applying a gesture to a text entry within a conversation file within the set of conversation tiles so that the text entry is preserved.” It appears that they should recite “…by applying a gesture to a text entry within a conversation tile within the set of conversation tiles so that the text entry is preserved.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The rejections of claims 3 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-13, 15, 16, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0173457 A1, filed by Wang et al., on December 14, 2012, and published on June 19, 2014 (hereinafter Wang), in view of U.S. Patent Application Publication No. 2007/0082707 A1, filed by Flynt et al., on June 16, 2006, and published on April 12, 2007 (hereinafter Flynt), further in view of U.S. Patent Application Publication No. 2003/0126215 A1, filed by Udell et al., on August 12, 2002, and published on July 3, 2003 (hereinafter Udell).

With respect to independent claim 2, Wang discloses a method comprising: 
Collecting communication threads associated with a user, wherein the communication threads form a social media application comprising a set of conversation tiles…; Wang discloses a server that collects communication threads associated with a user, thus forming a social media application comprising conversation tiles and camera tiles (see Wang, Fig. 2; see also Wang, paragraphs 0017 [describing the message manager which displays messages as tiles, as well as describing how the tiles are displayed (backgrounds, attachments, previews, etc.)], 0023 [describing a conversation view, in which messages relating to a conversation thread are collected and displayed, including a badge which displays the number of messages associated with the conversation], and 0024 [displaying a conversation tile including attachments]).
Although Wang teaches that message attachments are converted into thumbnails and presented as tile supra; see also Wang, paragraph 0022 [describing a tile representing a message that includes an attachment, wherein the background of the tile is an image of the attachment]), Wang fails to expressly disclose a server configured to collect communication threads associated with a user…comprising…camera tiles.
	However, Flynt teaches a tile configuration in which tiles comprise any type of content, including text, images, or videos (see Flynt, paragraphs 0029 [describing the types of content on a mobile device, such as contacts, calendar items, mail, music, photos, documents, tasks, etc.] and 0060 [describing the types of content that can be represented by tiles, including images]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Flynt before him before the effective filing date of the claimed invention, to modify the method of Wang to incorporate specified policies as taught by Flynt, in order to specify how the tiles are to be displayed, including a minimum number of tiles by type. One would have been motivated to make such a combination because this allows users better access to information and functionality as taught by Flynt (see Flynt, paragraph 0004 [“Users may have difficulty in accessing the information or function they desire due to the organization of the volume and variety of information that may be contained in or accessed by the mobile device, as well as the growing number of functions such devices are capable of supporting. Conventional menu structures for mobile devices require users to remember a hierarchy of functions or applications to reach the desired data or task. Information is frequently organized based upon the application software that provides or manages the information. Consequently, users can be required to access information based upon the various software applications rather than based upon user utility. Users can become frustrated when they are unable to locate the desired information or tasks and may be unable to fully exploit the advantages of the mobile device.”]).
Wang and Flynt fail to further teach conversation tiles and camera tiles…that are automatically deleted after a specified viewing period….

	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Flynt, and Udell before him before the effective filing date of the claimed invention, to modify the method of Wang, as modified by Flynt, to incorporate self-destroying documents as taught by Udell, in order to create self-destroying tiles representing those underlying documents. One would have been motivated to make such a combination because this allows users to designate how long a recipient user is able to view a document, no matter what the recipient does or where the recipient stores the document, as taught by Udell (see Udell, paragraphs 0006 [“Systems that enforce document retention policies with regard to computer files are well known. Typically, these systems periodically scan the files in the network and delete files which were created prior to a specified date. Since such systems operate on a network, however, they cannot delete files which are stored on the hard drives of individual computers. In order to access these files, a document retention program must be installed on each individual computer. However, even if the document retention system is installed on each individual computer, the system will still be unable to delete files that are stored on floppy disks or other external media. Moreover, these systems cannot delete files which have been transferred to computers outside 
	Wang, as modified by Flynt and Udell, further teaches
Dynamically configuring the set of conversation tiles and the set of camera tiles in accordance with specified policies to form a tile configuration, wherein the tile configuration arranges the set of conversation tiles as a matrix which is separate from and positioned below the set of camera tiles; Wang further teaches dynamically configuring tiles representative of conversation threads (see Wang, Figs. 2 and 7; see also Wang, paragraphs 0040-0047 [describing the process of Fig. 7 for creating, displaying, and browsing tiles; specifically, see paragraphs 0042 [determining background for a tile], 0043 [determining overlay for a tile], 0044 [determining browsing mode for a tile], and 0045-0047 [describing initial display of the tiles, receipt of user interaction with the tiles, and adjusting the tiles responsive to the interactions]). Flynt further teaches configuring tiles associated with images and videos (see Flynt, paragraphs 0029 and 0060, described supra). Additionally, Flynt further teaches using user profiles to define how to display tiles, group tiles, and configure tiles for presentation, such that tile groups or clusters are manually or automatically organized, such as by type of tile, and presented as a grid (see Flynt, paragraphs 0029 and 0060, described supra; see also Flynt, paragraphs 0040-0041 [describing how users can generate profiles to define how to configure tile spaces and tiles], 0065 
Supplying the tile configuration to a mobile device associated with the user; Wang further teaches that a client-server architecture and provides the tiles as a multi-tenant service or via distributed computing platforms, including mobile devices (see Wang, paragraphs 0049-0051 [describing the multi-tenant service platform as using client-server based applications or cloud based services], 0056 [describing various embodiments for the system operation, including wireless systems, mobile systems, and distributed systems], and 0061 [describing an embodiment in which tasks are performed by remote processing devices linked via a communication network]).

With respect to dependent claim 5, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
	Flynt further teaches the method wherein the specified policies include a parameter to include at least one application modality tile.
	Flynt further teaches that tiles can serve to active functionality or change the mode of the device (see Flynt, paragraphs 0050-0051 [describing independent tiles, which provide independent functionality without leaving the tile space, such as clock (alarm) mode, calculator mode, messaging 

With respect to dependent claim 6, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
	Wang and Flynt further teach the method, further comprising: coordinating manipulation of the tile configuration with an application controller on a client device.
	Wang further teaches adjusting the tile configuration via user interaction (see Wang, paragraphs 0040-0047, described supra, claim 2).
	Alternatively, Flynt further teaches adjusting the tile configuration via user interaction (see Flynt, paragraph 0077 [describing how a user can update a tile space via interaction to add, delete, or modify tiles]).

With respect to dependent claim 7, Wang, as modified by Flynt and Udell, teaches the method of claim 6, as described above.
	Wang further teaches the method wherein the application controller monitors signals from a touch controller to coordinate invocation of application component tiles.
	Wang further teaches opening tiles by tapping them (see Wang, paragraphs 0040-0047, described supra, claim 2).

With respect to dependent claim 8, Wang, as modified by Flynt and Udell, teaches the method of claim 7, as described above.
	Wang further teaches the method wherein the touch controller is responsive to haptic signals applied to a display.
	Wang further teaches opening tiles by tapping them (haptic input) (see Wang, paragraphs 0040-supra, claim 2).

With respect to dependent claim 9, Wang, as modified by Flynt and Udell, teaches the method of claim 6, as described above.
	Wang and Flynt further teach the method wherein the application controller monitors signals from a touch controller to coordinate reconfiguration of application component tiles.
	Wang further teaches adjusting the tile configuration via user interaction (see Wang, paragraphs 0040-0047, described supra, claim 2).
	Alternatively, Flynt further teaches adjusting the tile configuration via user interaction (see Flynt, paragraph 0077, described supra, claim 6).

With respect to dependent claim 10, Wang, as modified by Flynt and Udell, teaches the method of claim 6, as described above.
	Wang and Flynt further teach the method wherein the application controller processes tile commands.
	Wang further teaches adjusting the tile configuration via user interaction (see Wang, paragraphs 0040-0047, described supra, claim 2).
	Alternatively, Flynt further teaches adjusting the tile configuration via user interaction (see Flynt, paragraph 0077, described supra, claim 6).

With respect to dependent claim 11, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
	Flynt further teaches the method wherein the tile configuration includes notification indicia.
	Flynt further teaches providing notification indicia within the tile space (see Flynt, paragraph 

With respect to dependent claim 12, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
	Wang further teaches the method wherein the set of conversation tiles comprises a set of text threads.
	Wang further teaches conversation tiles comprise a set of text threads (see Wang, paragraphs 0023-0024, described supra, claim 2).

With respect to dependent claim 13, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
	Flynt further teaches the method wherein the set of camera tiles comprises a set of photographs.
	Flynt further teaches that the content can include sets of images (see Flynt, paragraph 0060, described supra, claim 2).

With respect to dependent claim 15, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
	Wang further teaches the method wherein the tile configuration is configured to be updated in response to a screen swipe.
	Wang further teaches adjusting the tile configuration via user interaction, such as a screen swipe (see Wang, paragraphs 0040-0047, described supra, claim 2).

dependent claim 22, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
	Wang further teaches the method wherein the tile configuration arranges the set of camera tiles as a row positioned above the matrix.
	Flynt further teaches arranging the sets of tiles into zones or regions within the interface (see Flynt, paragraphs 0065, 0069, and 0070, described supra, claim 2).

Independent claim 16, and its respective dependent claim 19, recite a system, comprising a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising the method of independent claim 2, and its respective dependent claim 5. Accordingly, independent claim 16, and its respective dependent claim 19, are rejected under the same rationales used to reject independent claim 2, and its respective dependent claim 5, which are incorporated herein.

Independent claim 21 recites a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising the method of independent claim 2. Accordingly, independent claim 21 is rejected under the same rationales used to reject independent claim 2, which are incorporated herein.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Flynt, further in view of Udell, further in view of U.S. Patent Application Publication No. 2009/0158441 A1, filed by Mohler et al., December 12, 2007, and published on June 18, 2009 (hereinafter Mohler).

dependent claim 3, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
Wang, Flynt, and Udell fail to further teach the method wherein the set of conversation tiles and the set of camera tiles are automatically deleted after the specified viewing period unless a user overrides automatic deletion by applying a gesture to a text entry within a conversation [tile] within the set of conversation tiles so that the text entry is preserved.
	However, Mohler teaches allowing a user to bypass automatic deletion of files using a bypass that is specific to each individual file (see Mohler, paragraphs 0059 [describing the option to allow a user to bypass a file purge], 0063 [bypass overrides the automated deletion of the file], and 0090 [describing an extension of the expiration date]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Flynt, Udell, and Mohler before him before the effective filing date of the claimed invention, to modify the server of Wang, as modified by Flynt and Udell, to incorporate a user bypass to override the auto deletion of files as taught by Mohler. One would have been motivated to make such a combination because this allows users to override an automated purge, as taught by Mohler (see Mohler, paragraph 0059, described supra).

Dependent claim 17 recites a system, comprising a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising the method of dependent claim 3. Accordingly, dependent claim 17 is rejected under the same rationales used to reject dependent claim 17, which are incorporated herein.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Flynt, further in view of Udell, U.S. Patent Application Publication No. 2008/0222545 A1, filed by Lemay et al., on December 19, 2007, and published on September 11, 2008 (hereinafter Lemay).

With respect to dependent claim 4, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
Although Flynt teaches independent tiles for accessing functions and features (see Flynt, paragraphs 0050-0051, described supra, claim 5), Wang, Flynt, and Udell, fail to further teach the server wherein the specified policies include a parameter to include an application setting tile.
	However, Lemay teaches a tile for accessing application settings (see Lemay, Figs. 4-7; see also Lemay, paragraphs 0117 [describing how to use the settings tile to access the settings configurations], 0119-0120 [describing two different embodiments in which application icons that have adjustable settings are distinguishably displayed from those without adjustable settings], 0123 [describing another embodiment in which application icons that have adjustable settings are distinguishably displayed from those without adjustable settings], 0126 [describing another embodiment in which application icons that have adjustable settings are distinguishably displayed from those without adjustable settings], 0127-0137 [describing the interface of Fig. 6 for setting, for example, email preferences], and 0138-0150 [describing the interface of Fig. 7, for setting global user preferences]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Flynt, Udell, and Lemay before him before the effective filing date of the claimed invention, to modify the method of Wang, as modified by Flynt, and Udell, to incorporate the use of a settings tile as taught by Lemay, in order to access application settings. One would have been motivated to make such a combination because allows users better control over configuration settings, as taught by Lemay (see Lemay, paragraph 0006 [“Accordingly, there is a need for portable electronic devices that provide 

Dependent claim 18 recites a system, comprising a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising the method of dependent claim 4. Accordingly, dependent claim 18 is rejected under the same rationales used to reject dependent claim 18, which are incorporated herein.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Flynt, further in view of Udell, further in view of U.S. Patent Application Publication No. 2013/0227476 A1, filed by Frey on February 24, 2012, and published on August 29, 2013 (hereinafter Frey).

With respect to dependent claim 14, Wang, as modified by Flynt and Udell, teaches the method of claim 2, as described above.
Although Flynt expressly teaches that tiles include images, and more generally teaches that tile content can be any type of content (see Flynt, paragraph 0060, described supra, claim 2), Wang, Flynt, and Udell fail to further teach the method wherein the set of camera tiles comprises a set of videos.
	However, Frey teaches a tile based interface, where the tiles comprise video content (see Frey, paragraph 0046 [tiles may include video, or video clips]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Flynt, Udell, and Frey before him before the effective filing date of the claimed invention, to modify the method of Wang, as modified by Flynt, and Udell, to incorporate video tiles as taught by Frey. One would have been motivated to make such a combination because this provides a more optimized and efficient user interface, as taught by Frey (see Frey, paragraph 0003 [“Therefore, optimization of the display area and management of information presented on the display, including the . 

Response to Arguments
Applicant's arguments filed July 1, 2021, have been fully considered but they are not persuasive.

	Applicant argues that the combination fails to teach or suggest that “the tile configuration arranges the set of conversation tiles as a matrix which is separate from and positioned below the set of camera tiles.” See Response, page 7. The Examiner respectfully disagrees.

	Applicant’s argument is not persuasive for at least two reasons. 
	First, the particular placement of elements within a GUI would be considered a design choice. Under the design choice obviousness rationale, if there is no functional difference between the invention and the prior art, then the claimed feature can be considered to be an obvious “design choice” variant of the teachings of the prior art.1 In the present case, there is no functional change or difference in functionality between the teachings of the prior art and the claimed invention due to the arrangement of the tiles and the positioning of the groups of tiles, such as requiring the conversation tiles to be below the camera tiles, or arranging the camera tiles in a row; see claims 2 and 22.
	Second, and perhaps more importantly, Applicant’s arguments are not persuasive because they fail to address the teachings of the recited art, specifically Flynt. While Applicant’s Response appears to 
	Specifically, the teachings of Flynt in paragraphs 0065, 0069, and 0070 describe how tiles can be grouped based on attributes or classes (e.g., types) and arranging the groups of tiles within the user interface by placing the groups into discrete areas. Flynt describes these as regions or zones, with a particular example that uses quadrants. Flynt teaches that the tile groupings can be assigned and positioned manually (e.g., by the user) to any desired position within the interface—such as placing a group of camera tiles in an upper portion of the user interface, and placing a group of conversation tiles in a separate grouping beneath the camera tile group. Flynt further teaches that the grouping and arranging of the groups can be done based on user profiles or based on some other organizational algorithm. These citations, which the Applicant did not address, teaches the claimed features of grouping associated tiles based on type and arranging the groups within the interface. While Flynt does not explicitly recite the particular arrangement claimed (camera tiles above, conversation tiles below [claim 1] and camera tiles in a row), the claims are an obvious variant of the teachings of Flynt.
	Accordingly, the rejections are maintained as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,838,317 (Organizing and grouping files and documents based on type or features into discrete and independent regions of the desktop).
U.S. Patent Application Publication No. 2006/0277496 A1 (Organizing and grouping file icons into presentation regions based on attributes and presenting a delineated set of groups to the user).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Ex parte Bagnall, et al. (Appeal 2009-013429) (“Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).”)